Exhibit 10.9

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

GREAT LAKES GAS TRANSMISSION

LIMITED PARTNERSHIP

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

 

 

ARTICLE I ORGANIZATIONAL MATTERS

 

1.1 Formation

1

1.2 Name

1

1.3 Purpose

1

1.4 Registered Office; Principal Office

1

1.5 Qualification in other Jurisdictions

2

1.6 Term

2

 

 

ARTICLE II DEFINITIONS

 

 

 

ARTICLE III CAPITAL CONTRIBUTIONS

 

3.1 Capital Contributions

6

3.2 Additional Capital Contributions and Issuances of Limited Partnership
Interests and other Securities

6

3.3 Capital Accounts

8

3.4 No Preemptive Rights

10

3.5 Interest

10

3.6 No Withdrawal

10

3.7 Loans from Partners

11

3.8 Voluntary Contributions

11

 

 

ARTICLE IV ALLOCATIONS AND DISTRIBUTIONS

 

4.1 Allocations for Capital Account Purposes

11

4.2 Allocations for Tax Purposes

13

4.3 General Partners

14

4.4 Distributions

14

 

 

ARTICLE V ACCOUNTING AND TAXATION

 

5.1 Fiscal Year

14

5.2 Location of Records

14

5.3 Books of Account

14

5.4 Annual Financial Statements and Tax Information

14

5.5 Taxation

15

5.6 Governmental Reports

16

5.7 Inspection of Facilities and Records

16

5.8 Deposit and Withdrawal of Funds

16

 

i


--------------------------------------------------------------------------------


 

Page

 

 

ARTICLE VI MANAGEMENT OF THE PARTNERSHIP

 

6.1 Control by General Partners

16

6.2 Management Committee

17

6.3 Management Officials

20

6.4 Compensation and Reimbursement of the General Partners

22

6.5 Outside Activity

22

6.6 Dealings with the General Partners

22

6.7 Indemnification

23

6.8 Liability

24

6.9 Other Matters Concerning the General Partners

25

6.10 Title to Partnership Assets

25

 

 

ARTICLE VII LIMITATION OF LIABILITIES

 

7.1 Limitation of Liability of Limited Partners

26

7.2 Limitation of Authority of Partners

26

7.3 Cross-Indemnification

26

7.4 Limited Recourse

26

 

 

ARTICLE VIII TRANSFER OR PLEDGE OF PARTNERSHIP INTERESTS

 

8.1 Additional Definitions

27

8.2 Transfer

28

8.3 Right of First Refusal

29

8.4 Mechanics of Transfer

29

8.5 Further Restrictions on Transfer

30

 

 

ARTICLE IX ADMISSION OF PARTNERS

 

9.1 Admission of Additional Limited Partners

30

9.2 Admission of Additional General Partners

30

9.3 Admission of Successor General Partners

30

9.4 Amendment of Agreement and of Certificate of Limited Partnership

30

 

 

ARTICLE X WITHDRAWAL AND REMOVAL OF PARTNERS

 

10.1 Withdrawal of General Partners

31

10.2 Removal of General Partners

31

10.3 Withdrawal of Limited Partners

31

10.4 Liability of Withdrawing Partner

31

 

 

ARTICLE XI DISSOLUTION AND LIQUIDATION

 

11.1 Dissolution

31

 

ii


--------------------------------------------------------------------------------


 

Page

 

 

11.2 Winding Up and Liquidation

32

11.3 Cancellation of Certificate of Limited Partnership

32

11.4 Return of Capital

32

11.5 Waiver of Partition

33

11.6 Continuance of Partnership

33

11.7 Termination Subject to Natural Gas Act

33

 

 

ARTICLE XII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

12.1 Amendments to be Adopted Solely by the General Partners

34

12.2 Amendment Procedures

35

 

 

ARTICLE XIII DISPUTE RESOLUTION

 

13.1 Agreement to Arbitrate

35

13.2 Procedure

35

 

 

ARTICLE XIV GENERAL PROVISIONS

 

14.1 Notices

36

14.2 Further Assurances

37

14.3 Applicable Law

37

14.4 Counterparts

37

14.5 Headings

37

14.6 Waiver

37

14.7 Laws and Regulatory Bodies

37

14.8 Section Numbers

37

14.9 References to Money

37

14.10 Severability

37

14.11 Third Persons

38

14.12 Binding Effect

38

14.13 Integration

38

14.14 Survival

38

 

iii


--------------------------------------------------------------------------------


AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
GREAT LAKES GAS TRANSMISSION LIMITED PARTNERSHIP

This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is entered into by
and among TransCanada GL, Inc., a Delaware corporation, TC GL Intermediate
Limited Partnership, a Delaware limited partnership and Great Lakes Gas
Transmission Company, a Delaware corporation.

All capitalized terms used herein and not otherwise defined are defined in
Article II.

ARTICLE I

ORGANIZATIONAL MATTERS

1.1           Formation.  On April 5, 1990, the Certificate of Limited
Partnership was filed with the Secretary of State of the State of Delaware in
accordance with the Partnership Act, thereby forming the Partnership. The
General Partners shall execute and cause to be filed, as appropriate, such
further amendments to the Certificate of Limited Partnership and other documents
as are or become necessary or advisable, as determined by the General Partners
acting through the Management Committee.  The Partners hereby amend and restate
the Prior Agreement in its entirety. This amendment and restatement shall become
effective on the date of this Agreement.

1.2           Name.  The name of the Partnership shall be, and the business of
the Partnership shall be conducted under the name of, “Great Lakes Gas
Transmission Limited Partnership”.  The words “Limited Partnership” or the
abbreviation “L.P.” shall be included in the Partnership’s name where necessary
for the purposes of complying with the laws of any jurisdiction that so
requires.  The General Partners may change the name of the Partnership upon
written notice to the Partners, with such variations thereof as may be necessary
to comply with the laws of other states, or Canadian provinces, within which the
Partnership may do business.

1.3           Purpose.  The purpose and business of the Partnership shall be any
business that may lawfully be conducted by a limited partnership organized
pursuant to the Partnership Act, including, without limitation, the management,
operation and disposition of the Initial Facilities and any Incremental
Expansion; the carrying on of any business relating thereto or arising
therefrom; the entering into of any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged in any of the foregoing; and anything incidental or necessary
to the foregoing.

1.4           Registered Office; Principal Office.  The address of the
registered office of the Partnership in the state of Delaware shall be
Corporation Trust Company, 1209 Orange Street, Wilmington, New Castle County,
Delaware, and the registered agent for service of process on the Partnership in
the State of Delaware at such registered office shall be The Corporation Trust
Company.  The principal office of the Partnership shall be 5250 Corporate Drive,
Troy, MI 48098, or such other place as the Management Committee may from time to
time determine.  Written notice of any change in such offices shall be given to
each Partner.


--------------------------------------------------------------------------------


1.5           Qualification in other Jurisdictions.  The General Partners shall
cause the Partnership to be qualified or registered under assumed or fictitious
names or foreign limited partnership statutes or similar laws, or take other
appropriate action, in any jurisdiction in which the Partnership owns property
or transacts business if such qualification, registration or other appropriate
action is reasonably necessary or reasonably anticipated to be necessary, in
order to protect the limited liability of the Limited Partner(s), or to permit
the Partnership lawfully to own property or transact business in such
jurisdiction.  The General Partners shall execute and cause to be filed and
published all such certificates, notices, statements or other instruments
reasonably necessary or reasonably anticipated to be necessary to permit the
Partnership to conduct business as a limited partnership in all jurisdictions
where the Partnership elects to do business and to maintain the limited
liability of the Limited Partner(s).

1.6           Term.  The Partnership commenced upon the filing of the
Certificate of Limited Partnership of the Partnership in accordance with the
Partnership Act and shall continue in existence until April 5, 2040, or until
the earlier termination of the Partnership in accordance with the provisions of
Article XI.

ARTICLE II

DEFINITIONS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

Additional Limited Partner.  A Partner admitted to the Partnership as a Limited
Partner pursuant to Section 9.2 and shown as a Limited Partner on the books of
the Partnership.

Adjusted Basis.  With respect to Partnership assets as of any date of
determination, the Partnership’s adjusted basis of such assets, as determined
for Federal income tax purposes, pursuant to Section 1011 of the Code.

Adjusted Capital Account Deficit.  With respect to any Partner, the deficit
balance, if any, in such Partner’s Capital Account as of the end of the relevant
fiscal year or other period, after giving effect to the following adjustments:

(a)           Credit to such Capital Account any amounts that such Partner is
obligated to restore or is deemed to be obligated to restore pursuant to the
penultimate sentences of Treasury Regulation Section 1.704-1T(b)(4)(iv)(f) and
1.704-1T(b)(4)(iv)(h)(5), as the case may be;

(b)           Debit to such Capital Account the items described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6), taking into account for purposes of this third cited
Treasury Regulation Section any offsetting increase described in the proviso of
Treasury Regulation Section 1.704-1T(b)(4)(iv)(e)(3); and

2


--------------------------------------------------------------------------------


(c)           Credit and debit to such Capital Account, in the sole discretion
of the Management Committee, any other items required or permitted under Section
704(b) of the Code and Treasury Regulations thereunder.

Adjusted Property.  A Partnership property, the Carrying Value of which has been
adjusted pursuant to Section 3.3(c).

Affiliate.  Any Person which, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with any
Person, including, but not limited to: (a) a Parent of a Partner; (b) a
corporation more than 50% of the outstanding voting stock of which is owned
directly or indirectly by a Partner or a Parent of a Partner; or (c) a
corporation more than 50% of the outstanding voting stock of which is owned
directly or indirectly by a corporation more than 50% of the outstanding voting
stock of which is owned directly or indirectly by a Partner or by a Parent of a
Partner.  For the purposes of this Agreement, no General Partner shall be
considered to be an Affiliate of any other General Partner.

Agreed Value.  With respect to any property contributed to the Partnership or
distributed by the Partnership to any Partner, the gross fair market value of
such property (i.e., without regard to any liabilities assumed by the
Partnership or to which such property is subject) as determined in good faith by
the Management Committee.

Agreement.  This Amended and Restated Agreement of Limited Partnership, as it
may be amended, supplemented or restated from time to time.

Arbitrator.  Arbitrator shall have the applicable meaning set forth in Section
13.2.

Capital Account.  The capital account maintained for a Partner pursuant to
Section 3.3.  The Capital Accounts of the Partners established pursuant to this
Agreement shall not be deemed to be, nor have the same meaning as, the capital
account of the Partnership under the Natural Gas Act.

Capital Contribution.  Any cash or Contributed Property that a Partner has
contributed to the Partnership as of the date of this Agreement or will
contribute to the Partnership pursuant to Article III.

Carrying Value.  With respect to (a) any Contributed Property, the Agreed Value
of such property and (b) any property other than Contributed Property, the
Adjusted Basis of such property for Federal income tax purposes, in both cases
reduced (but not below zero) by all depreciation and cost recovery deductions
charged to the Partners’ Capital Accounts.  The Carrying Value of the
Partnership properties shall be adjusted from time to time in accordance with
Section 3.3(c) and to reflect additions to basis and other adjustments deemed
appropriate by the Management Committee in accordance with the terms of this
Agreement.

Certificate of Limited Partnership.  The Certificate of Limited Partnership with
respect to the Partnership that was filed with the Secretary of State of the
State of Delaware on April 5, 1990.

3


--------------------------------------------------------------------------------


Certified Public Accountants.  A firm of independent public accountants selected
from time to time by the Management Committee.

Code.  The Internal Revenue Code of 1986, as amended (and any successor
thereto).

Contributed Property.  Each Contributing Partner’s interest in each property (at
the time of contribution to the Partnership) or other consideration, in such
form as may be permitted by the Partnership Act, but excluding cash, contributed
to the Partnership by such Contributing Partner, including the Initial
Facilities.

Contributing Partner.  Each Partner contributing a Contributed Property to the
Partnership in exchange for a Partnership Interest.

DOE.  The Department of Energy or any department, commission, agency or other
governmental body succeeding to the powers of such department.

Event of Withdrawal.  An event of withdrawal as specified in Section 17-402 of
the Partnership Act.

Facilities.  The Initial Facilities and any and all Incremental Expansions.

FERC.  The Federal Energy Regulatory Commission or any commission, agency or
other governmental body succeeding to the powers of such commission.

General Partner.  TransCanada GP, TCGL GP or any successor to either such Person
in its respective capacity as a general partner of the Partnership.

General Partnership Interest.  A Partnership Interest of a General Partner in
its capacity as a General Partner.

Great Lakes.  Great Lakes Gas Transmission Company, a Delaware corporation.

Incremental Expansion.  Any facilities installed to modify, improve or expand
the Facilities or any portion thereof, except in connection with customary
maintenance, to permit the delivery capacity of the Initial Facilities to be
increased after the date of this Agreement.

Initial Facilities.  The real, personal and mixed property (whether tangible or
intangible) owned and operated by the Partnership for the transmission of
natural gas as of the date of this Agreement.

Limited Partner.  (a) Great Lakes, (b) any Additional Limited Partner and (c)
any Substituted Limited Partner, but excluding any Person who transfers its
Limited Partnership Interest to any Substituted Limited Partner in accordance
with the terms hereof.

Limited Partnership Interest.  A Partnership Interest of a Limited Partner in
its capacity as a Limited Partner.

4


--------------------------------------------------------------------------------


Majority Interest.  Limited Partners holding more than 50% of the aggregate
Percentage Interest of all Limited Partners.

Management Committee.  The Management Committee provided for in Article VI.

Minimum Gain.  Minimum Gain shall have the meaning set forth in Section 4.1(c)
hereof.

Net Agreed Value.  (a) In the case of any Contributed Property, the Agreed Value
of such property or other consideration reduced by any indebtedness or
liabilities either assumed by the Partnership upon such contribution or to which
such property is subject when contributed and (b) in the case of any property
distributed to a Partner pursuant to Article IV or distributed to a Partner in
liquidation of the Partnership pursuant to Article XI, the fair market value of
such property at the time such property is distributed (as determined under such
provisions of this Agreement) reduced by any indebtedness either assumed by such
Partner upon such distribution or to which such property is subject when
distributed.

Operating Agreement.  The Operating Agreement dated April 5, 1990 between Great
Lakes and the Partnership, as it may be amended, supplemented or restated from
time to time with the approval of the Management Committee.

Parent.  Any Person which owns, directly or indirectly, more than 50% of the
outstanding equity interests of a Partner.

Partner.  Each of the Persons executing this Agreement (whether so executing as
a General Partner or a Limited Partner), any Substituted Limited Partner and any
Additional Limited Partner, but excluding any Person for whom another Person has
been substituted as a Partner in the Partnership pursuant to this Agreement.

Partnership.  The Delaware limited partnership formed pursuant to Section 1.1 of
this Agreement.

Partnership Act.  The Revised Uniform Limited Partnership Act of the State of
Delaware, as amended.

Partnership Interest.  The interest of a Partner in the Partnership.

Percentage Interest.  As to each Partner, the percentage set forth opposite the
Partner’s name on the Schedule of Percentage Interests attached hereto as
Exhibit A (as such Exhibit may be updated from time to time to account for any
Additional Limited Partners or Substituted Limited Partners).

Person.  An individual, corporation, voluntary association, joint stock company,
business trust, partnership or other entity.

Prior Agreement.  The Agreement of Limited Partnership of the Partnership dated
as of April 5, 1990.

5


--------------------------------------------------------------------------------


Recapture Income.  Any gain recognized upon the sale or other taxable
disposition of a Partnership asset that is not capital gain because such gain
represents the recapture of deductions previously taken for federal income tax
purposes with respect to the asset.

Required Accounting Practice.  The accounting rules and regulations, if any, at
the time prescribed by the regulatory body or bodies under the jurisdiction of
which the Partnership is at the time operating and, to the extent of matters not
covered by such rules and regulations, generally accepted accounting principles
as practiced in the United States at the time prevailing for companies engaged
in a business similar to that of the Partnership.

Section 754 Election.  An election under Section 754 of the Code relating to the
adjustment of the adjusted basis of the Partnership Assets as provided in
Sections 734 and 743 of the Code.

Substituted Limited Partner.  A Person who becomes a Limited Partner to the
Partnership pursuant to Article VIII in place of and with all the rights of a
Limited Partner.

TCGL GP.  TC GL Intermediate Limited Partnership, a Delaware limited
partnership.

TransCanada GP.  TransCanada GL, Inc., a Delaware corporation.

Treasury Regulations.  The regulations promulgated under the Code, as such
regulations may be amended from time to time.

Unrealized Gain.  The excess, if any, of the fair market value of Partnership
property (as determined under Section 3.3(c)) as of the date of determination
over the Carrying Value of such property as of such date of determination.

Unrealized Loss.  The excess, if Any, of the Carrying Value of Partnership
property (as determined under Section 3.3(c)) as of the date of determination
over the fair market value of such property as of such date of determination.

ARTICLE III

CAPITAL CONTRIBUTIONS

3.1           Capital Contributions.  As of the execution of this Agreement, the
initial Percentage Interest of each Partner is as set forth in Exhibit A.  The
General Partners shall from time to time update Exhibit A to reflect any changes
in Percentage Interests and/or any Additional Limited Partners and Substituted
Limited Partners, in each case as contemplated by, and in accordance with the
terms and conditions of, this Agreement.

3.2           Additional Capital Contributions and Issuances of Limited
Partnership Interests and other Securities. In order to raise additional capital
or to acquire assets, to redeem or retire Partnership debt, or for any other
Partnership purposes, the Management Committee is authorized (x) to cause the
General Partners to make a capital contribution to the Partnership, or (y) to
cause the Partnership to issue Limited Partnership Interests at any time or from
time to time to any General Partner, to Limited Partners or to other Persons and
to admit them to the

6


--------------------------------------------------------------------------------


Partnership as Additional Limited Partners, all without any consent or approval
of the Limited Partners or any percentage thereof.  With respect to any
additional capital contribution or issuance of Limited Partnership Interests
hereunder, the Management Committee shall have sole and complete discretion in
determining the resulting Percentage Interest of each Partner, the allocations
of items of Partnership income, gain, loss, deduction and credit to each Partner
and the consideration and terms and conditions with respect to any future
issuance of Limited Partnership Interests.  In addition, the Management
Committee shall have sole and complete discretion to cause the Partnership to
issue Limited Partnership Interests from time to time in one or more classes, or
one or more series of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to existing classes and series of
Limited Partnership Interests, as shall be fixed by the Management Committee in
the exercise of its sole and complete discretion, including, without limitation,
(i) the allocation of items of Partnership income, gain, loss, deduction and
credit to each such class or series of Limited Partnership Interests; (ii) the
right of each such class or series of Limited Partnership Interests to share in
Partnership distributions; (iii) the rights of each such class or series of
Limited Partnership Interests upon dissolution and liquidation of the
Partnership; (iv) the price at which and the terms and conditions upon which
each such class or series of Limited Partnership Interests may be redeemed by
the Partnership; (v) the rate at which and the terms and conditions upon which
each such class or series of Limited Partnership Interests may be converted into
another class or series of Limited Partnership Interests of the Partnership;
(vi) the terms and conditions upon which each such class or series of Limited
Partnership Interests will be issued, evidenced by certificates and assigned or
transferred; and (vii) the right of each such class or series of Limited
Partnership Interests to vote on Partnership matters, including matters relating
to the relative rights, preferences and privileges of each such class or
series.  Upon or prior to the issuance of any class or series of Limited
Partnership Interests that shall not be identical to the Limited Partnership
Interests that have been issued to the then Limited Partners, the General
Partners, without the consent at the time of any Partner, each Partner hereby
consenting to any and each such amendment, may amend any provision of this
Agreement and the General Partners may execute, swear to, acknowledge, deliver,
file and record such documents as the General Partners acting through the
Management Committee may in their sole discretion determine to be necessary or
appropriate in connection therewith in order to reflect the authorization and
issuance of each such class or series of Limited Partnership Interests and the
relative rights and preferences as to the matters set forth in the preceding
sentence.  The Management Committee is also authorized to cause the Partnership
to issue any other type of security (including, without limitation, secured and
unsecured debt obligations of the Partnership, debt obligations of the
Partnership convertible into any class or series of Limited Partnership
Interests that may be issued by the Partnership, or options, rights, warrants or
appreciation rights relating to any class or series of Limited Partnership
Interests, any debt obligations or any combination of any of the foregoing) from
time to time to any General Partner, Limited Partner or other Person on terms
and conditions established in the sole and complete discretion of the Management
Committee.  The Management Committee shall do all things it deems to be
appropriate or necessary to comply with the Partnership Act and are authorized
and directed to do all things they deem to be necessary or advisable in
connection with any such future issuance, including compliance with any statute,
rule, regulation or guideline of any Federal, state or other governmental agency
or any securities exchange on which any such security is listed for trading.

7


--------------------------------------------------------------------------------


3.3           Capital Accounts.  (a)  The Partnership shall maintain for each
Partner a separate Capital Account in accordance with the rules of Treasury
Regulation Section 1.704-1(b)(2)(iv).  Such Capital Account shall be credited
with (i) the amount of cash and Net Agreed Value of property contributed to the
Partnership pursuant to this Agreement and (ii) all items of income and gain
(including income and gain exempt from tax) computed in accordance with this
Section 3.3 and allocated pursuant to Section 4.1 and debited by (iii) the cash
distributions and the Net Agreed Value of all distributions of property made
with respect to a Partnership Interest and (iv) all items of deduction and loss
computed in accordance with this Section 3.3 and allocated pursuant to Section
4.1.

(b)           For purposes of computing the amount of each item of income, gain,
deduction or loss to be reflected in the Capital Accounts of the Partners, the
determination, recognition and classification of such items shall be the same as
its determination, recognition and classification for Federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose), provided that:

(i)            In accordance with Section 704(b) of the Code, any deductions for
depreciation, cost recovery or amortization attributable to a Contributed
Property shall be determined as if the Adjusted Basis of such property on the
date it was contributed to the Partnership was equal to the Agreed Value of such
property.  Upon an adjustment pursuant to Section 3.3(c) to the Carrying Value
of any Partnership Property subject to depreciation, cost recovery or
amortization, any further deductions for such depreciation, cost recovery or
amortization attributable to such property shall be determined as if the
Adjusted Basis of such property was equal to the Carrying Value of such property
immediately following such adjustment.  For any period, depreciation, cost
recovery or amortization attributable to any property described in this Section
3.3(b)(i) shall be an amount that bears the same relationship to the Agreed
Value (in the case of Contributed Property) or Carrying Value (immediately
following any adjustment referred to in the preceding sentence), as the case may
be, of such property at the beginning of the period as the Federal income tax
depreciation, cost recovery or amortization deduction with respect to such
property for the period bears to the Adjusted Basis of such property at the
beginning of the period; provided, that if such property has a zero Adjusted
Basis, the depreciation, cost recovery or amortization may be determined under
any reasonable method selected by the Management Committee.  For all purposes of
this Section 3.3, depreciation, cost recovery or amortization shall be in lieu
of any Federal income tax depreciation, cost recovery or amortization deductions
with respect to such property.

(ii)           Any item of income, gain, loss or deduction attributable to the
taxable disposition of any Partnership asset shall be determined by the
Partnership as if the Adjusted Basis of such asset as of such date of
disposition was equal in amount to the Partnership’s Carrying Value for such
asset as of such date.

(iii)          If the Partnership’s Adjusted Basis in any property subject to
depreciation or cost recovery is reduced for Federal income tax purposes
pursuant

8


--------------------------------------------------------------------------------


to Section 48(q)(1) or 48(q)(3) of the Code, the amount of such reduction shall
be treated as an additional depreciation or cost recovery deduction in the year
such property is placed in service and shall be allocated among the Partners
pursuant to Section 4.1.  Any restoration of such basis pursuant to Section
48(q)(2) of the Code shall be treated as an item of income or gain and allocated
in the same manner to the Partners to whom such deemed deduction was allocated.

(iv)          The computation of all items of income, gain, loss and deduction
shall be made without regard to any Section 754 Election which may be made by
the Partnership (except to the extent required by Treasury Regulation Section
1.704-1(b)(2)(iv)(m)) and, as to those items described in Section 705(a)(1)(B)
or Section 705(a)(2)(B) of the Code (including items treated as Section
705(a)(2)(B) expenditures under Treasury Regulation Section
1.704-1(b)(2)(iv)(i)), without regard to the fact that such items are not
includable in gross income or are neither currently deductible nor capitalizable
for Federal income tax purposes.

(c)           (i)            Upon the acquisition of an additional interest in
the Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution, the Capital Accounts of all Partners (and the
Carrying Values of all Partnership properties) shall be adjusted upwards or
downwards to reflect any Unrealized Gain or Unrealized Loss attributable to the
Partnership properties as if such Unrealized Gain or Unrealized Loss has been
recognized upon an actual sale of such properties immediately prior to such
issuance and was allocated to the Partners, at such time, pursuant to Section
4.1.  In determining such Unrealized Gain or Unrealized Loss, the fair market
value of Partnership property shall be determined by the Management Committee
using such reasonable method of valuation as it deems appropriate.

(ii)           Immediately prior to the distribution of more than a de minimis
amount of cash or any Partnership property as consideration for an interest in
the Partnership (whether in liquidation of the Partnership or otherwise), the
Capital Accounts of all Partners (and the Carrying Value of all Partnership
properties) shall, immediately prior to any such distribution, be adjusted
upwards or downwards to reflect any Unrealized Gain or Unrealized Loss
attributable to all Partnership properties as if such Unrealized Gain or
Unrealized Loss has been recognized upon an actual sale of such properties
immediately prior to such distribution and was allocated to the Partners, at
such time, pursuant to Section 4.1.  In determining such Unrealized Gain or
Unrealized Loss, the fair market value of Partnership property shall be
determined by the Management Committee using such reasonable method of valuation
as it deems appropriate.

(iii)          Notwithstanding anything to the contrary in this Section 3.3(c),
any adjustment pursuant to Section 3.3(c)(i) or 3.3(c)(ii) shall be made only if
the Management Committee reasonably determines that such adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership.

9


--------------------------------------------------------------------------------


(d)           The determination of the amount of any liability for purposes of
this Section 3.3 (including, without limitation, the computation of Agreed
Value, Unrealized Gain and Unrealized Loss) shall be made in accordance with
Section 752(c) of the Code and any other applicable provisions of the Code and
Treasury Regulations thereunder.

(e)           In the event all or a portion of an interest in the Partnership is
transferred in accordance with the terms of this Agreement, the Capital Account
of the transferee shall be determined in accordance with Treasury Regulation
Section l.704-1(b)(2)(iv)(1).

(f)            It is the intention of the Partners that Capital Accounts shall
be determined in a manner so that the allocations in, this Agreement will have,
or be deemed to have, substantial economic effect under Section 704(b) of the
Code and Treasury Regulations thereunder.  In the event that the Management
Committee determines that it is prudent to modify the manner in which Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities that are secured by contributed or
distributed property or that are assumed by the Partnership or the Partners or
their Affiliates) are computed in order to comply with such Treasury
Regulations, the Management Committee shall make such modification, but only if
such modification is not likely to have a material effect on the amounts
distributable to the Partners pursuant to Article XI.  In the event that
unanticipated events might otherwise cause this Agreement not to comply with
such Treasury Regulations, the Management Committee, consistent with the prior
sentence, shall make such modifications as it deems appropriate.

(g)           Negative Capital Accounts.  Subject to Section 11.4, no Partner
shall be required to pay to the Partnership or to any other Partner or other
Person any deficit or negative balance which may exist in such Partner’s Capital
Account upon liquidation of the Partnership or such Partner’s interest in the
Partnership.

3.4           No Preemptive Rights.  Except as otherwise provided in Articles X
or XI hereof, no Partner shall have any preemptive or preferential right,
including any such right with respect to (a) additional Capital Contributions;
(b) issuance or sale of Partnership Interests, whether unissued, held in the
treasury or thereafter created; (c) issuance of any obligations, evidences of
indebtedness or other securities of the Partnership convertible into or
exchangeable for, or carrying or accompanied by any rights to receive, purchase
or subscribe to, any such unissued Partnership Interests held in treasury; (d)
issuance of any right of, subscription to or right to receive, or any warrant or
option for the purchase of, any of the foregoing securities; or (e) issuance or
sale of any other securities that may be issued or sold by the Partnership.

3.5           Interest.  No interest shall be paid by the Partnership on Capital
Contributions or on balances in Partners’ Capital Accounts.

3.6           No Withdrawal.  Except as otherwise provided herein or consented
to by each of the General Partners, no Partner shall be entitled to withdraw any
part of his or its (or his or its predecessor’s) Capital Contribution or Capital
Account or to receive any distribution from the Partnership.

10


--------------------------------------------------------------------------------


3.7           Loans from Partners.  Loans by a Partner to the Partnership shall
not be considered Capital Contributions.  If any Partner shall advance funds to
the Partnership in excess of the amounts required hereunder to be contributed by
him or it to the capital of the Partnership, the making of such advances shall
not result in any increase in the amount of the Capital Account of such Partner.
The amounts of any such advances shall be a debt of the Partnership to such
Partner and shall be payable or collectible only out of the Partnership assets
in accordance with the terms and conditions upon which such advances are made.

3.8           Voluntary Contributions.  No Partner shall make any Capital
Contribution except pursuant to this Article III.

ARTICLE IV

ALLOCATIONS AND DISTRIBUTIONS

4.1           Allocations for Capital Account Purposes.  (a)  For purposes of
maintaining the Capital Accounts and determining the rights of the Partners
among themselves, the Partnership items of income, gain, loss and deduction
shall be computed as provided in Section 3.3 and, except as provided below,
shall be allocated among the Partners in proportion to their respective
Percentage Interests.  Notwithstanding the foregoing, if, upon the sale or other
taxable disposition of substantially all of the Partnership’s property, the
Capital Accounts of the Partners are not in the ratio of the Percentage
Interests of the Partners, gain or loss from such sale or disposition shall be
first allocated among the Partners to cause the Capital Accounts to be in the
ratio of such Percentage Interests, with the balance of such gain or loss, if
any, allocated among the Partners in proportion to their respective Percentage
Interests.

(b)           In the event that any Partner unexpectedly receives an adjustment,
allocation or distribution described in clauses (4), (5) or (6) of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) that results in such Partner having an
Adjusted Capital Account Deficit, such Partner shall be allocated Partnership
items of income and gain in an amount and manner sufficient to eliminate, to the
extent required by such regulations, the Adjusted Capital Account Deficit of
such Partner as quickly as possible; provided, that an allocation pursuant to
this Section 4.1(b) shall be made only if and to the extent that such Partner
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Section 4.1 have been tentatively made as if this Section
4.1(b) were not in this Agreement.  This Section 4.1(b) is intended to
constitute a “qualified income offset” within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(3) and shall be interpreted consistently with such
provisions.

(c)           In accordance with and pursuant to Treasury Regulation Section
1.704-1T(b)(4)(iv)(e), (f) and (h), if there is a net decrease in the
Partnership’s Minimum Gain during any taxable year, all Partners shall be
allocated, before any other allocation is made of Partnership items for such
taxable year, items of income and gain for such year (and, if necessary,
subsequent years) in an amount equal to the greater of (a) each such Partner’s
share of the net decrease in Minimum Gain that is allocable to the disposition
of Partnership property subject to one or more nonrecourse liabilities of the
Partnership, as determined pursuant to Treasury Regulation Section
1.704-1T(b)(4)(iv)(f) and (h), as

11


--------------------------------------------------------------------------------


applicable, or (b) if such Partner would otherwise have an Adjusted Capital
Account Deficit at the end of such year, an amount sufficient to eliminate such
Adjusted Capital Account Deficit.  This Section 4.1(c) is intended to comply
with the “minimum gain chargeback” requirement in such Treasury Regulations and
shall be interpreted consistently therewith.

(d)           All items of loss, deduction or expenditure that in accordance
with the principles of Treasury Regulation Section 1.704-1T(b)(4)(iv)(h)(3) are
attributable to a Partner nonrecourse debt (as defined in Treasury Regulation
Section 1.704-1T(b)(4)(iv)(k)(4)) shall be allocated to the Partner that bears
the economic risk of loss with respect to such Partner nonrecourse debt within
the meaning of Treasury Regulation Section 1.704-1T(b)(4)(iv)(k)(1).

(e)           No allocation of loss or item thereof shall be made to any Partner
to the extent such allocation would create or increase an Adjusted Capital
Account Deficit of such Partner.  Any losses or items thereof that cannot be
allocated to Partners by reason of the prior sentence (the “Excess Loss”) shall,
subject to the prior sentence, be allocated to the other Partners in proportion
to such other Partners’ Percentage Interests, and this method of allocation
shall continue until such Excess Loss shall have been completely allocated.

(f)            To the extent of any Recapture Income resulting from the sale or
other taxable disposition of a Partnership asset, the amount of any gain
allocated to each of the Partners shall be Recapture Income to the extent such
Partner (or a predecessor in interest) has been allocated or has claimed any
deduction directly or indirectly giving rise to the treatment of such gain as
Recapture Income.

(g)           Notwithstanding any other provision of this Section 4.1 other than
Sections 4.1(b) through 4.1(e) (the “Required Allocations”), the Required
Allocations shall be taken into account in making the allocations under Section
4.1(a) (the “Agreed Allocations”) so that, to the extent possible, the net
amount of items of income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
Partner under the Agreed Allocations had the Required Allocations not otherwise
been provided for in this Section 4.1.

(h)           It is the intent of the parties to this Agreement that the
chargeback provisions and the limitation on loss allocation provisions provided
herein satisfy the “allocation of nonrecourse deduction” rules provided in
Treasury Regulation Section 1.704-1T(b)(4)(iv) and the requirements of Treasury
Regulation Section 1.704-1T(b)(2)(ii)(d) (relating to the alternate test for
economic effect and qualified income offset).  It is further intended that the
allocations under this Section shall effect an allocation for Federal income tax
purposes in a manner so that allocations in this Agreement will have, or be
deemed to have, substantial economic effect under Section 704(b) of the Code and
the Treasury Regulations promulgated thereunder.  If for any reason the
allocations contained in this Agreement shall conflict with the Treasury
Regulation promulgated under Section 704 of the Code, the Management Committee
may

12


--------------------------------------------------------------------------------


amend these provisions if it receives an opinion of counsel that such an
amendment is necessary to reflect allocations consistent with such regulations.

(i)            The Partnership shall allocate items of income, gain, loss,
deduction and credit attributable to a Partnership Interest that is assigned
during a year between the assignor and assignee of such Partnership Interest or
to a newly issued Partnership interest in accordance with any method that the
Management Committee determines is likely to be upheld under Section 706 of the
Code.

4.2           Allocations for Tax Purposes.  (a)     For Federal and state
income tax purposes, except as otherwise provided in this Section 4.2, each item
of Partnership income, gain, loss and deduction shall be allocated to the
Partners consistent with the allocations of income, gain, loss and deduction
heretofore described in Section 4.1.

(b)           In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder (and any corresponding provisions of applicable state
law), income, gain, loss, and deduction with respect to any property contributed
to the capital of the Partnership shall, solely for tax purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for Federal income tax purposes and
its Agreed Value.

In the event the Carrying Value of any Partnership asset is adjusted pursuant to
Section 3.3(c) hereof, subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take into account any variation
between adjusted basis of such asset for Federal income tax purposes and its
Carrying Value in the same manner as under Section 704(c) of the Code and the
Treasury Regulations thereunder.

(c)           All items of income, gain, loss, deduction, credit and basis
allocation recognized by the Partnership for Federal income tax purposes and
allocated to the Partners in accordance with the provisions hereof shall be
determined without regard to any election under Section 754 of the Code that may
be made by the Partnership; provided, that such allocations, once made, shall be
adjusted, as necessary or appropriate, to take into account those adjustments
permitted by Sections 734 and 743 of the Code and, where appropriate, to provide
only Partners recognizing gain on Partnership distributions covered by Section
734 of the Code with the Federal income tax benefits attributable to the
increased basis in Partnership property resulting from any election under
Section 754 of the Code.

(d)           Any credits of the Partnership shall be allocated to the Partners
in accordance with their respective Percentage Interests or as required by the
Code and Treasury Regulations thereunder.

(e)           Allocations pursuant to this Section 4.2 are solely for Federal,
state and local tax purposes and shall not affect, or in any way be taken into
account in computing, any Partner’s Capital Account or share of income, gain,
loss and deduction or distributions pursuant to any provision of this Agreement.

13


--------------------------------------------------------------------------------


(f)            The Partners are aware of the income and other tax consequences
of the allocations made by this Article IV and hereby agree to be bound by the
provisions of this Article IV in reporting their shares of items of Partnership
income, gain, loss, deduction and credit.

4.3           General Partners.  Notwithstanding anything to the contrary that
may be expressed or implied in this Agreement, the interests of the General
Partners as General Partners, taken together, in each material item of
Partnership income, gain, loss, deduction or credit shall be equal to at least
1% of each such item at all times during the existence of the Partnership,
subject to the temporary allocations required under Section 704(b) and (c) of
the Code provided for in this Agreement.

4.4           Distributions.  (a)  Within 75 days after the end of each of its
fiscal years, the Partnership shall distribute cash to the Partners in
proportion to their respective Percentage Interests in an aggregate amount equal
to the Federal taxable income of the Partnership allocated to the Partners
multiplied by the sum of the highest Federal corporate income tax rate
(currently 35%) and an assumed combined state and local income tax rate of 3%.

(b)           Other than the distributions required to be made under Section
4.4(a) above, the Management Committee may from time to time in its sole
discretion cause the Partnership to distribute cash or other property to the
Partners in accordance with their respective Percentage Interests.

(c)           No reimbursement for expenses made pursuant to this Agreement and
no payment described in Section 707(c) of the Code shall be deemed to be
distributions for purposes of this Agreement.

ARTICLE V

ACCOUNTING AND TAXATION

5.1           Fiscal Year.  The fiscal year of the Partnership shall be the
calendar year.

5.2           Location of Records.  The books of account for the Partnership
shall be kept and maintained at the principal office of the Partnership or at
such other place as the Management Committee shall determine.

5.3           Books of Account.  The books of account for the Partnership shall
be:

(a)           Maintained on an accrual basis in accordance with Required
Accounting Practice; and

(b)           Audited by the Certified Public Accountants at the end of each
fiscal year.

5.4           Annual Financial Statements and Tax Information.  As soon as
practicable following the end of each fiscal year of the Partnership, the
Management Committee shall cause to be prepared and delivered to each Partner:

14


--------------------------------------------------------------------------------


(a)           A profit and loss statement and a statement of cash flow for such
fiscal year and a balance sheet as of the end of such fiscal year, together with
a report thereon of the Certified Public Accountants; and

(b)           Such Federal, state and local income tax returns and such other
accounting, tax information and schedules as shall be necessary for the
preparation by each Partner of its Federal, state and local income tax returns
for such fiscal year.

5.5           Taxation.  The Parties intend that the Partnership shall be
treated as a “partnership” for Federal and state tax purposes.  The
Partnership’s state and Federal income tax returns shall be approved by the
Management Committee and subject to review by the Certified Public Accountants,
counsel or other Person or Persons designated by the Management Committee for
such purpose.  All of the Partnership elections for state and Federal income tax
purposes shall be determined by the Management Committee.

(a)           Tax Controversies.  TransCanada GP is designated the “Tax Matters
Partner” (as defined in Section 6231 of the Code), and is authorized and
required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including, without limitation, administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith; provided, however, that the Tax Matters Partner shall not
take any action as such Tax Matters Partner unless such action shall have been
approved by the Management Committee.  Each Partner agrees to cooperate with the
Management Committee and to do or refrain from doing any and all things
reasonably required by the Management Committee to conduct such proceedings.

(b)           Withholding.  Notwithstanding any other provision of this
Agreement, the Management Committee is authorized to take any action that it
determines to be necessary or appropriate to cause the Partnership to comply
with any Federal, state and local withholding requirement with respect to any
allocation, payment or distribution by the Partnership to any Partner or other
Person.  All amounts so withheld shall be treated as distributions to the
Partners under Article IV or XI, as the case may be.  If any such withholding
requirement with respect to any Partner exceeds the amount distributable to such
Partner under Article IV or XI, or if any such withholding requirement was not
satisfied with respect to any amount previously allocated or distributed to such
Partner under Article IV or XI, such Partner and any successor or assignee with
respect to such Partner’s interest in the Partnership hereby indemnifies and
agrees to hold harmless the General Partners and the Partnership for such excess
amount or such withholding requirement, as the case may be.

(c)           Tax Elections.  The Partnership shall make the election under
Section 754 of the Code in accordance with applicable Treasury Regulations
thereunder for the first fiscal year in which such election could apply, subject
to the reservation of the right to seek to revoke any such election upon the
Management Committee’s determination that such revocation is in the best
interests of the Partners.  In addition to the foregoing, the Management
Committee shall, in its sole discretion, determine whether to make any other

15


--------------------------------------------------------------------------------


available tax elections and select any other appropriate tax accounting methods
and conventions for any purpose under this Agreement.

5.6           Governmental Reports.  Under the direction of the Management
Committee, the Partnership shall prepare and file, or cause to be prepared and
filed, all reports prescribed by FERC and any other commission or governmental
agency having jurisdiction over the Partnership.

5.7           Inspection of Facilities and Records.  Each Partner shall have the
right at all reasonable times during usual business hours to inspect the
facilities of the Partnership and to audit, examine and make copies of the books
of account and other records of the Partnership.  Such right may be exercised
through any agent or employee of such Partner designated in writing by it or by
an independent public accountant, petroleum engineer, attorney or other
consultant so designated.  The Partner making the request shall bear all costs
and expenses incurred in any inspection, examination or audit made at such
Partner’s behest.

5.8           Deposit and Withdrawal of Funds.  Funds of the Partnership shall
be deposited in such banks or other depositories as shall be designated from
time to time by the Management Committee.  All withdrawals from any such
depository shall be made only as authorized by the Management Committee and
shall be made only by check, wire transfer, debit memorandum or other written
instruction.

ARTICLE VI

MANAGEMENT OF THE PARTNERSHIP

6.1           Control by General Partners.  The General Partners through the
operation of the Management Committee shall conduct, direct and exercise full
control over all activities of the Partnership.  Except as otherwise expressly
provided in this Agreement, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partners which
powers shall be exercised solely through the operation of the Management
Committee, and no Limited Partner shall have any management power over the
business and affairs of the Partnership.  The General Partners through the
operation of the Management Committee shall have full power and authority to do
or cause the Partnership to do all things deemed necessary or desirable by them,
in their sole discretion, in connection with or to conduct the business of the
Partnership, including, without limitation, (A) the establishing of reserves,
the making of any expenditures, the lending of money, the borrowing of money,
the guaranteeing or assumption of indebtedness and other liabilities, the
issuance of indebtedness and other liabilities, the issuance of evidences of
indebtedness, and the securing of the same by mortgage, deed of trust, or other
lien or encumbrance, and the incurring of any obligations it deems necessary for
the conduct of the activities of the Partnership, (B) the acquisition,
disposition, mortgage, pledge, encumbrance, hypothecation or exchange of any or
all of the assets of the Partnership and the merger of the Partnership with or
into another entity, (C) the use of the assets of the Partnership (including,
without limitation, cash on hand) for any purpose and on any terms it sees fit,
including, without limitation, the financing of the conduct of the operations of
the Partnership, the lending of funds to other Persons and the repayment of
obligations of the Partnership, (D) the negotiation and execution on any terms
deemed desirable in its sole

16


--------------------------------------------------------------------------------


discretion and the performance of any contracts, conveyances or other
instruments that it considers useful or necessary to the conduct of the
Partnership’s operations or the implementation of its powers under this
Agreement, (E) the distribution of Partnership cash, (F) the selection and
dismissal of employees and outside attorneys, accountants, consultants and
contractors and the determination of their compensation and other terms of
employment or hiring, (G) the maintenance of insurance and the adoption of
fringe benefit plans for the benefit of the Partnership, the Partners and
officers, employees and agents of the Partnership as it deems necessary, (H) the
formation of any further limited or general partnerships, joint ventures or
other relationships that it deems desirable, (I) the control of any matters
affecting the rights and obligations of the Partnership, including, without
limitation, the conduct of litigation, the incurring of legal expenses and the
settlement of claims and litigation, (J) the issuance, purchase, sale or other
acquisition or disposition of Partnership Interests or any security of the
Partnership, and the cancellation of acquired Partnership Interests or any
security of the Partnership, at such times and on such terms as they deem to be
in the best interest of the Partnership and the Partners and (K) the acts
necessary to enter into leases for real or personal property or agreements in
connection with sale and leaseback transactions.  No General Partner shall have
the power to bind the Partnership or otherwise undertake any action on behalf of
the Partnership without the consent of or at the direction of the Management
Committee.

6.2           Management Committee.  (a) The General Partners hereby designate a
Management Committee to consist of six individual members; three of whom shall
be designated by TCGL GP (the “TCGL Committee Members”) and three of whom shall
be designated by TransCanada GP (the “TransCanada Committee Members”) (The TCGL
Committee Members and the TransCanada Committee Members are sometimes
hereinafter referred to as the “Committee Members”).  The business of the
Partnership shall be managed by the General Partners through the Management
Committee which shall exercise all of the powers of the General Partners.  Each
member of the Management Committee shall be a duly authorized officer or
representative of the entity that so designated him and shall be duly authorized
to act on behalf of and bind such entity in its capacity as a general partner of
the Partnership.  All actions taken by the members of the Management Committee
shall be taken by such individuals in their capacity as duly authorized agents
for the General Partners.  Each Committee Member shall remain a member of the
Management Committee until his successor has been duly designated, or upon his
earlier resignation or removal.  Any Committee Member may resign at any time
upon notice to the Partnership and the General Partners.  The TCGL Committee
Members and the TransCanada Committee Members may be removed with or without
cause only by TCGL GP or TransCanada GP, respectively.  Vacancies resulting from
the removal, resignation or other incapacity of a TCGL Committee Member or a
TransCanada Committee Member may be filled only by TCGL GP or TransCanada GP,
respectively.

(b)           The Management Committee may hold meetings, both regular and
special, either within or without the State of Delaware, as follows:

(i)            The Management Committee shall hold regular meetings without
notice at such time and at such place as may from time to time be determined by
the Management Committee.

17


--------------------------------------------------------------------------------


(ii)           At all meetings of the Management Committee, the presence of four
Committee Members shall constitute a quorum for the transaction of business and
the unanimous act of the Committee Members present at any meeting at which there
is a quorum shall be the act of the Management Committee.  If a quorum shall not
be present at any meeting of the Management Committee, the Management Committee
members present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present.

(iii)          Any action required or permitted to be taken at any meeting of
the Management Committee may be taken without a meeting, if all the members of
the Management Committee consent thereto in writing, and the writing or writings
are filed with the minutes of proceedings of the Management Committee.

(iv)          Committee Members may participate in a meeting of the Management
Committee by means of a conference telephone or similar communications equipment
by means of which all persons participating in the meeting can hear each other,
and participation in such a meeting shall constitute presence in person at such
meeting.

(c)           Without the requisite approval of the Management Committee, the
General Partners, the Management Committee and other committees of the
Partnership, and the management officials, employees and agents of the
Partnership, shall not, nor shall any of them permit, allow or cause the
Partnership to:

(i)            amend, modify or waive any of the terms or conditions of this
Agreement;

(ii)           admit any Person to the Partnership as a general or limited
partner or permit any Person to make a capital contribution to the Partnership;

(iii)          change rate schedules in effect or proposed at any time;

(iv)          execute any gas purchase, gas sale or transportation contract;

(v)           enter into, execute, amend, modify or waive any of the terms or
conditions of the Operating Agreement or any replacement Operating Agreement;

(vi)          approve entering into of any contract with an Affiliate of a
Partner pursuant to Section 6.6(b);

(vii)         undertake any proposed Incremental Expansion, or any other
construction project or execute any construction contract which involves
expenditures or commitments by the Partnership in excess of $500,000;

(viii)        determine any tax or accounting election or policy;

18


--------------------------------------------------------------------------------


(ix)           arrange for insurance, applications for insurance policies and
authorization of insurance contracts with respect to any property of the
Partnership;

(x)            finance or refinance the Partnership or authorize, issue and/or
sell General or Limited Partnership Interests or other securities of the
Partnership or create any lien on or security interest in any of the assets of
the Partnership in connection therewith; provided that the Partnership may, in
the normal course of business, borrow on an unsecured basis from commercial
banks up to $1,000,000 at any one time outstanding without the approval of the
Management Committee as herein required;

(xi)           grant any bonuses or options or make other arrangements for the
sale of Partnership Interests to officers or employees, all employee pension or
other benefit plans and arrangements;

(xii)          redeem or purchase Partnership Interests or other outstanding
securities of the Partnership or distribute cash or other assets of the
Partnership to the Partners;

(xiii)         appoint or retain counsel, independent auditors and consultants;

(xiv)        file any application or other request for authority (including any
material amendments thereto) with any governmental authority with respect to any
of the foregoing including:

(A)          file any application for, or commence any proceeding with respect
to, obtaining any certificate of public convenience and necessity or other
certificate of authority from FERC or from any other governmental authority
having jurisdiction over the Partnership, its business or assets,

(B)           file any application to FERC or any other governmental authority
having jurisdiction for any increase, decrease or other change in the
Partnership’s rates or other tariff provisions, and

(C)           file any application, declaration or registration statement to be
filed with the Securities and Exchange Commission; and

(xv)         file any suit, appeal or other court proceeding in connection with
any of the foregoing.

(d)           The General Partners hereby designate an Executive Committee which
shall consist of three members:  one TCGL Committee Member, one TransCanada
Committee Member and the President of the Partnership, who shall be a non-voting
member of the Executive Committee and shall provide assistance to the other
members.  The Management Committee may designate other committees, each such
committee to consist of at least one TCGL Committee Member and one TransCanada
Committee Member.  To the extent provided by the Management Committee, the
Executive

19


--------------------------------------------------------------------------------


Committee and any other committee shall have and may exercise any or all of the
powers of the Management Committee in the management of the business of the
Partnership, including the power to approve any or all of the designated actions
set forth in Section 6.2(c), provided that with respect to any action set forth
in Section 6.2(c) which is taken by a subcommittee, such action may be taken
only with the unanimous consent of each voting member of the subcommittee.

6.3           Management Officials.  (a)    Other than as expressly set forth in
this Agreement, the Management Committee is hereby authorized to (i) create
titles for management officials of the Partnership; (ii) establish the power and
authority associated with such titles to act as the agent of the General
Partners to represent the Partnership in dealings with third parties, provided
that the General Partners shall have no power to grant to any management
official any control over the affairs of the Partnership, which control shall
remain solely vested in the General Partners; (iii) elect, appoint and remove
such management officials to and from the positions so created; and (iv)
indemnify and hold harmless such management officials against any loss, expense
or damage suffered by reason that such Person was a management official of the
Partnership.  The appointment of such management officials shall not constitute
such management officials as general partners of the Partnership and shall not
affect the rights, duties and obligations of the General Partners as general
partners, or the Management Committee under this Agreement.  All Persons elected
as management officials of the Partnership shall report to the Management
Committee which, on behalf of the General Partners, in all respects shall retain
the ultimate management authority and control over the affairs of the
Partnership.  All officials of the Partnership other than the management
officials shall report to the management officials.

(b)           The management officials of the Partnership shall be a President,
a Vice President and a Secretary.  The Management Committee in its discretion
may also choose a Chairman, additional Vice Presidents, one or more Assistant
Secretaries, a Treasurer, one or more Assistant Treasurers and other management
officials.  Any number of positions may be held by the same Person, unless
otherwise prohibited by law or this Agreement.  The Management Committee shall
elect the management officials of the Partnership (other than the President who
shall be appointed by TransCanada GP in its sole discretion) who shall hold
their positions for such terms and shall exercise such powers and perform such
duties, as shall be determined from time to time by the Management Committee;
and all management officials of the Partnership shall hold such position until
their successors are chosen and qualified, or until their earlier resignation or
removal.  Any management official elected by the Management Committee may be
removed at any time by the Management Committee.  Any vacancy occurring in any
position of the Partnership shall be filled by the Management Committee (or, in
the case of the President, by TransCanada GP).  The salaries of all management
officials of the Partnership, if any, shall be fixed by the Management
Committee.  The responsibilities and duties of the management officials are as
follows:

(i)            The President shall be the chief executive officer of the
Partnership and, subject to the Management Committee, on behalf of the General
Partners, having full and complete control over the business and affairs of the
Partnership, each shall have general supervision of the business of the
Partnership and shall see that all orders and resolutions of the Management
Committee are carried into

20


--------------------------------------------------------------------------------


effect.  The President may execute all bonds, mortgages, contracts and other
instruments of the Partnership, except where required or permitted by law to be
otherwise signed and executed and except that the other management officials of
the Partnership may sign and execute documents when so authorized by the
Management Committee.  The President shall also perform such other duties and
may exercise such other powers as from time to time may be assigned to him or
her by the Management Committee.

(ii)           At the request of the President or in his absence or in the event
of his inability or refusal to act, the Vice President so designated by the
Management Committee shall perform the duties of the President, and when so
acting, shall have all the powers of and be subject to all the restrictions upon
the President.  Each Vice President shall perform such other duties and have
such other powers as the Management Committee from time to time may prescribe.

(iii)          The Secretary shall attend all meetings of the Partners of the
Partnership and the Management Committee and record all the proceedings thereat
in a book or books to be kept for that purpose; the Secretary shall also perform
like duties for any standing committees when required.  The Secretary shall
give, or cause to be given, notice of all meetings of the Partners of the
Partnership and shall perform such other duties as may be prescribed by the
Management Committee under whose supervision he shall be.  If the Secretary
shall be unable or shall refuse to cause to be given notice of all meetings of
the Partners of the Partnership, and if there shall be no Assistant Secretary,
then the Management Committee may choose another management official to cause
such notice to be given.  The Secretary shall see that all books, reports,
statements, certificates and other documents and records required by law to be
kept or filed are properly kept or filed, as the case may be.

(iv)          The Treasurer shall have the custody of the Partnership funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Partnership and shall deposit all moneys
and other valuable effects in the name and to the credit of the Partnership in
such depositories as may be designated by the Management Committee.  The
Treasurer shall disburse the funds of the Partnership as may be ordered by the
Management Committee, taking proper vouchers for such disbursements, and shall
render to the President and the Management Committee an account of all his
transactions as Treasurer and of the financial condition of the Partnership.  If
required by the Management Committee, the Treasurer shall give the Partnership a
bond in such sum and with such surety or sureties as shall be satisfactory to
the Management Committee for the faithful performance of the duties of his
office and for the restoration to the Partnership, in case of his death,
resignation, retirement or removal from office, of all books, papers, vouchers,
money and other property of whatever kind in his possession or under his control
belonging to the Partnership.

(v)           Other Management Officials. Such other management officials as the
Management Committee may choose shall perform such duties and have such

21


--------------------------------------------------------------------------------


powers as from time to time may be assigned to them by the Management Committee.

6.4           Compensation and Reimbursement of the General Partners. 
(a)   Except as provided in this Section 6.4 and elsewhere in this Agreement, no
General Partner shall be compensated for his or its services as General Partner
to the Partnership.

(b)           Subject to approval by the Management Committee, each General
Partner shall be reimbursed for all expenses, disbursements and advances
incurred or made in connection with the qualification of the Partnership and the
General Partners to do business, and any issuance of Partnership Interests or
other securities by the Partnership.

(c)           Subject to approval by the Management Committee, each General
Partner shall be reimbursed on a monthly basis, or such other basis as the
General Partners may determine in their sole discretion, for all direct expenses
it incurs or makes on behalf of the Partnership (including amounts paid to any
Person to perform services to the Partnership). The General Partners shall
determine the expenses which are allocable to the Partnership in any reasonable
manner. Such reimbursements shall be in addition to any reimbursement to a
General Partner as a result of indemnification pursuant to Section 6.7.

(d)           Any amount reimbursed to a General Partner pursuant to Sections
6.4(b) or 6.4(c) which is disallowed by FERC shall be reimbursed to the
Partnership by such General Partner.

6.5           Outside Activity.  (a)  Neither of the General Partners shall
enter into or conduct any business except in connection with its performance of
its duties and obligations as a General Partner under the terms of this
Agreement.

(b)           Any Affiliate of a General Partner and any equity holder,
director, officer or employee of a General Partner may have business interests
and engage in business activities in addition to those relating to the
Partnership, including business interests and activities which conflict with or
are in direct competition with the Partnership for his or its own account and
for the account of others, and may own interests in the same properties as those
in which the Partnership owns an interest, without having or incurring any
obligation to offer any interest in such properties, businesses or activities to
the Partnership or any Partner, and, except as specified in Section 6.5(a), no
other provision of this Agreement shall be deemed to prohibit any such Person
from conducting such other businesses and other activities.  Neither the
Partnership nor any of the Partners shall have any rights by virtue of this
Agreement or the partnership relationship created hereby in any business
ventures of any such Person or any of the revenues, profits or losses derived
therefrom.

6.6           Dealings with the General Partners.  (a)        Any General
Partner or Affiliate thereof with the consent of the General Partners may lend
to the Partnership funds needed by the Partnership for such periods of time as
the General Partners may determine; provided, however, that such General Partner
or Affiliate may not charge the Partnership interest at a rate greater

22


--------------------------------------------------------------------------------


than the rate (including points or other financing charges or fees) that would
be charged the Partnership (without reference to the General Partner’s financial
abilities or guaranties) by unrelated lenders on comparable loans.  The
Partnership shall reimburse such General Partner or Affiliate for any costs
incurred by him or it in connection with the borrowing of funds obtained by such
General Partner or Affiliate and loaned to the Partnership.

(b)           Either of the General Partners may itself, or may enter into an
agreement with an Affiliate to, render services to the Partnership.  Any service
rendered to the Partnership by a General Partner or any such Affiliate shall be
on terms that are fair and reasonable to the Partnership.  Approval by the
Management Committee of the terms of any such agreement shall constitute an
acknowledgement that the terms contained in such agreement are fair and
reasonable to the Partnership.  The General Partner, other than the General
Partner or the Affiliate thereof which is providing the services, shall have the
right to require the Partnership to conduct an audit of such services.  The
provisions of Section 6.4 shall apply to the rendering of services described in
this Section 6.6(b).

(c)           Neither any General Partner nor any Affiliate thereof shall sell,
transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
fair and reasonable to the Partnership.

6.7           Indemnification.  (a)   To the fullest extent permitted by law,
the Partnership shall indemnify any Person who was or is a party, or is
threatened to be made a party, to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative and
whether formal or informal, by reason of the fact that the Person is or was a
General Partner or an equity holder, director or officer of a General Partner or
management official of the Partnership, or is or was serving at the request of a
General Partner or the Partnership as an equity holder, director, officer,
partner, trustee, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise (including any employee benefit plan),
against all expense, liability and loss (including attorneys’ fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement)
reasonably incurred or suffered by such Person in connection with such action,
suit or proceeding, unless such Person failed to act in good faith and in a
manner that such Person actually believed to be in or not opposed to the best
interests of the Partnership.  This indemnification shall continue as to any
Person who has ceased to serve in any or all of the foregoing capacities and
shall inure to the benefit of the heirs, executors and administrators of any
deceased Person.  The right to this indemnification shall be deemed a contract
right and shall include the right to be advanced currently the expenses incurred
in connection with any such action, suit or proceeding.

(b)           If a claim under paragraph (a) of this Section is not paid in full
by the Partnership within 60 days after a written claim has been received by the
Partnership, except in the case of a claim for the advancement of expenses
incurred in connection with any action, suit or proceeding in which case the
applicable period shall be 20 days, the indemnitee may at any time thereafter
bring suit against the Partnership to recover the unpaid amount of the claim. 
If successful in whole or in part in any suit or in a suit brought by the
Partnership to recover the advancement of expenses incurred in connection with
any action, suit or proceeding, the indemnitee shall be entitled to be paid also
the expense of prosecuting or defending such a claim.  In any action brought by
the

23


--------------------------------------------------------------------------------


indemnitee to enforce a right to indemnification hereunder or by the Partnership
to recover the advancement of expenses incurred in connection with any action,
suit or proceeding, the Partnership shall have the burden of proving by clear
and convincing evidence that the indemnitee is not entitled to be indemnified
under this Section or otherwise.  No unilateral determination by the Partnership
that the indemnitee has not met the standard of conduct set forth in paragraph
(a) of this Section shall create a presumption that the indemnitee has not met
that standard of conduct or, in the case of an action brought by the indemnitee
under this paragraph (b), be a defense to the action.

(c)           The right to indemnification and the advancement of expenses
conferred in this Section shall not be exclusive of any other right that any
Person may have or hereafter acquire under any statute, agreement or otherwise.

(d)           The Partnership may maintain insurance, at its expense, to protect
any Person against any expense, liability or loss, whether or not the
Partnership would have the power to indemnify such Person against such expense,
liability or loss under the Partnership Act.

(e)           The Partnership may, to the extent authorized from time to time by
the Management Committee, grant rights to indemnification and the advancement of
expenses to any employee or agent of the Partnership lesser than or coextensive
with the rights set forth above in this Section.

(f)            In no event may an indemnitee subject the Limited Partners to
personal liability by reason of these indemnification provisions.

(g)           An indemnitee shall not be denied indemnification in whole or in
part under this Section 6.7 because the indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

6.8           Liability.  (a)   Neither any General Partner nor any equity
holder, director or officer of a General Partner or any management official of
the Partnership (the “Management Group”) shall be liable to the Partnership, any
General Partner, any Limited Partner for monetary damages as a result of any
loss, costs, damage or other injury suffered by such Person as a result of the
act or omission of a member of the Management Group (including a breach of
fiduciary duty or duty of care to any of the foregoing), unless the Partnership,
a General Partner, Limited Partner satisfies his or its burden of proof to show
by clear and convincing evidence that the Person sought to be held liable (i)
breached a duty of loyalty to the Partnership, (ii) acted in bad faith or
engaged in intentional misconduct or a knowing violation of law or (iii) derived
an improper personal benefit.

(b)           Each General Partner may exercise any of the powers granted to him
or it by this Agreement and perform any of the duties imposed upon him or it
hereunder either directly or by or through its agents, and such General Partner
shall not be responsible for any misconduct or negligence on the part of any
such agent appointed by such General Partner in good faith.

24


--------------------------------------------------------------------------------


(c)           Whenever in this Agreement any General Partner is permitted or
required to make a decision (i) in his or its “sole discretion” or “discretion,”
with “complete discretion” or under a grant of similar authority or latitude,
such General Partner shall be entitled to consider only such interests and
factors as he or it desires and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Partnership, the
Limited Partners, or (ii) in his or its “good faith” or under another express
standard, such General Partner shall act under such express standard and shall
not be subject to any other or different standards imposed by this Agreement or
any other agreement contemplated herein.  Each Limited Partner hereby agrees
that any standard of care or duty imposed in this Agreement or any other
agreement contemplated herein or under the Partnership Act or any other
applicable law, rule or regulation shall be modified, waived or limited in each
case as required to permit each General Partner to act under this Agreement or
any other agreement contemplated herein and to make any decision pursuant to the
authority prescribed in this Section 6.8(c).

6.9           Other Matters Concerning the General Partners.  (a)     Each
General Partner may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture, or other paper or document
believed by him or it to be genuine and to have been signed or presented by the
proper party or parties.

(b)           When any provision in this Agreement requires any action by or
approval or consent of the General Partners, each of the General Partners must
agree to take such action or give or deny such approval or consent.

(c)           Each General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, and other consultants
and advisers selected by it, and any opinion of such Person as to matters which
such General Partner believes to be within such Person’s professional or expert
competence shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by such General Partner hereunder in
good faith and in accordance with such opinion.

6.10         Title to Partnership Assets.  All Partnership assets, whether real,
personal or mixed, tangible or intangible, shall be owned by the Partnership as
an entity, and no Partner, individually or collectively, shall have any
ownership interest in such or all of the Partnership assets as may be held in
the name of the Partnership or one or more nominees, as the General Partners may
determine.  Each General Partner hereby declares and warrants that any
Partnership assets for which legal title is held in the name of a General
Partner shall be held in trust by such General Partner for the sole use and
benefit of the Partnership in accordance with the terms and provisions of this
Agreement.  All the Partnership assets shall be recorded as the property of the
Partnership on its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

25


--------------------------------------------------------------------------------


ARTICLE VII

LIMITATION OF LIABILITIES

7.1           Limitation of Liability of Limited Partners.  No Limited Partner
shall be liable for or subject to any obligations, losses, debts or liabilities
of the Partnership at any time in excess of the sum of (a) the amount of such
Limited Partner’s Capital Account at such time, and (b) as specifically required
by the Partnership Act.

7.2           Limitation of Authority of Partners.  Except as otherwise provided
in the Operating Agreement, no Partner shall have the authority to act for, or
assume any obligation or responsibility on behalf of, any other Partner, without
the prior written approval of such other Partner.

7.3           Cross-Indemnification.  Each Partner (for purposes of this Section
7.3, the “indemnitor”) shall indemnify and hold harmless each of the other
Partners (for purposes of this Section 7.3, the “indemnitee”) and the
Affiliates, directors, officers, partners (other than the Partners to this
Agreement), employees, agents and representatives of the indemnitee from and
against any costs, losses, claims, damages and liabilities arising out of any
act of the indemnitor or any of its Affiliates, directors, officers, partners
(other than the Partners to this Agreement), employees, agents or
representatives which has the effect of binding the indemnitee, or which has the
effect of making the indemnitee liable without its consent, or arising out of
any assumption of any obligation or responsibility by the indemnitor or any of
its Affiliates, directors, officers, partners (other than the Partners to this
Agreement), employees, agents or representatives which has the effect of binding
the indemnitee, or which has the effect of making the indemnitee liable without
its consent (including, without limitation, sales or other acts entirely on its
part which may give rise to product liability claims); provided, however, that
this Section 7.3 shall have no application with respect to any actions taken (a)
on behalf of the Partnership by, or on behalf of, the Management Committee in
conformance with this Agreement, (b) on behalf of one Partner by another Partner
in conformance with this Agreement or (c) by, or on behalf of, the Operator (as
that term is defined in the Operating Agreement) in conformance with the
Operating Agreement.

7.4           Limited Recourse.  Unless otherwise consented to by the Management
Committee, all agreements entered into by or on behalf of the Partnership,
including any indenture, note or other evidence of indebtedness, shall provide
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any Partner, agent, management official or employee of
the Partnership or any director, officer or employee of any of the foregoing for
any obligation of the Partnership under such agreement or for any claim based on
such obligation and that the sole recourse of other parties to such agreements
shall be limited to the assets of the Partnership.

26


--------------------------------------------------------------------------------


ARTICLE VIII

TRANSFER OR PLEDGE OF PARTNERSHIP INTERESTS

8.1           Additional Definitions.  The following definitions shall apply for
purposes of this Article VIII:

Beneficial Owner.  Any “Beneficial Owner” within the meaning of Rule 13d-3 of
the Exchange Act.

Change of Control Transaction.  A change in the beneficial ownership of the
equity interests of the subject Person or a change in management of the subject
Person as follows:

(a)           any Exchange Act Person (other than (i) the subject Person, (ii)
any entity owned, directly or indirectly, by the equityholders of the subject
Person in substantially the same proportions as their ownership of equity of the
subject Person, and (iii) any trustee or other fiduciary holding securities
under an employee benefit plan of the subject Person or its Affiliates or such
proportionately owned entity) becomes, through acquisitions of securities of the
subject Person after the date of this Agreement, the Beneficial Owner, directly
or indirectly, of securities of the subject Person representing 50% or more of
the then-outstanding equity interests of the subject Person;

(b)           a merger or consolidation of the subject Person with any other
Person, other than (i) a merger or consolidation which would result in the
equity interests of the subject Person outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into equity interests of the surviving entity) more than 50% of the equity
interests of the subject Person or such surviving entity outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the subject Person (or similar transaction)
in which no Person acquires more than 15% of the then outstanding equity
interests of the subject Person;

(c)           the consummation of a plan of complete liquidation of the subject
Person or the sale or disposition by the subject Person of all or substantially
all of the assets of the subject Person (or any transaction having a similar
effect);

(d)           if the subject Person has a Managing Board, during any 24 month
period, individuals who at the beginning of such period constitute the Managing
Board of the subject Person, and any new members of the Managing Board (other
than members of the Managing Board designated by a Person who has entered into
an agreement with the subject Person to effect a transaction described in
paragraph (a), (b) or (c) above) whose election by the Managing Board or
nomination for election by the equityholders of the subject Person was approved
by a vote of at least two-thirds of the members of the Managing Board then still
in office who either were members of the Managing Board at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or

27


--------------------------------------------------------------------------------


(e)           if the subject Person does not have a Managing Board, a change in
the Person or group of Persons, or any combination thereof, which controls
directly or indirectly the subject Person unless (i) such Person or Persons
acquiring control are Affiliates of the Persons or group of persons giving up
control or (ii) such Person or Persons giving up control are widely held and
publicly-traded.

Exchange Act.  The Securities Exchange Act of 1934, as amended.

Exchange Act Person.  Any “Person” within the meaning of Sections 3(a)(9), 13(d)
and 14(d)(2) of the Exchange Act.

Managing Board.  The board of directors or similar management board or
committee, if any, of the subject Person.

8.2           Transfer.  (a)   From and after the date hereof, no Partner shall,
and each Partner shall cause each of their respective Affiliates not to:

(i)            directly sell, assign, transfer, give, hypothecate, pledge,
encumber or otherwise dispose of, whether voluntarily or by operation of law or
otherwise (a “Direct Transfer”); or

(ii)           effect or be subject to a Change of Control Transaction that
results in an indirect sale, assignment, transfer, gift, hypothecation, pledge,
encumbrance or otherwise disposition of, whether voluntarily or by operation of
law or otherwise,

all or any portion of the Partnership Interests of such Partner (the
transactions described in the foregoing clauses (i) and (ii)  being collectively
referred to herein as a “Transfer”) without the prior consent of the Management
Committee (“Management Committee Consent”), and any Transfer or attempt to
effect a Transfer without such consent shall be void; provided that
notwithstanding the foregoing, Management Committee Consent shall not be
required in connection with a Transfer (A) effected in accordance with the
provisions of Sections 8.2(b) or 8.3, or (B) resulting from a Change in Control
Transaction involving (x) in the case of Great Lakes or TransCanada GP,
TransCanada Corporation (or any successor thereto), (y) in the case of TCGL GP,
TC PipeLines, LP (or any successor thereto), and (z) in the case of any other
Partner, the then-existing ultimate Parent entity of such Partner.

(b)           A Partner or any of its respective Affiliates may, without
receiving Management Committee Consent and without complying with Section 8.3
(if applicable) but subject to compliance with Sections 8.4 and 8.5 (if
applicable), at any time effect a Transfer of its Partnership Interest to any
Affiliate (which for such purposes means, in respect of any Person, an Affiliate
which, directly or indirectly, owns completely, or is owned completely, or
shares common ownership completely in respect of such Person).  Any Partner who
effects a Direct Transfer of a Partnership Interest in accordance with this
Section 8.2(b) shall, upon the consummation of such Direct Transfer, cease to
have any further rights or obligations with respect to such Partnership
Interest.

28


--------------------------------------------------------------------------------


8.3           Right of First Refusal.  (a)   In the event a Partner (the
“Transferring Partner”) accepts a bona fide offer to effect a Direct Transfer of
all of its Partnership Interest (the “Subject Interest”) to a Person (the
“Offeror”) in exchange for cash by entering into a written agreement with the
Offeror with respect to such offer (the “Third Party Agreement”), then, prior to
consummating the transactions contemplated by the Third Party Agreement, the
Transferring Partner shall give written notice thereof (the “Disposition
Notice”) to the other Partners enclosing a true and complete copy of the Third
Party Agreement, which Third Party Agreement (i) must contain all of the terms
and conditions of the proposed transaction between the Transferring Partner and
the Offeror (the “Proposed Transaction”), and (ii) cannot provide for the
Transfer of, or otherwise address or take into account, any assets or
liabilities of the Transferring Partner or any of its Affiliates other than the
Subject Interest.

(b)           The Partners other than the Transferring Partner shall have a
right of first refusal, exercisable for a period beginning on the date of the
delivery of the Disposition Notice and ending on the 90th day after delivery of
the Disposition Notice (the “Exercise Period”), to purchase the Subject Interest
on the terms set forth in the Third Party Agreement (with only those changes as
are necessary to reflect that the applicable Partner, as opposed to the Offeror,
is the buyer of the Subject Interests), on a pro rata basis (determined by
dividing each such non-Transferring Partner’s Percentage Interest by the sum of
the Percentage Interests of all the Partners other than the Transferring
Partner).

(c)           If more than one Partner elects to purchase any portion of the
Subject Interest, such Partners may allocate the purchase of the Subject
Interest among themselves on a basis unanimously agreed to by such Partners,
provided that such Partners collectively agree to purchase 100% of the Subject
Interest and failing agreement shall purchase their pro rata share of the
Subject Interest.

(d)           If no Partner makes a timely election to exercise its right of
first refusal in accordance with this Section 8.3, the Transferring Partner
shall thereafter be free to complete the Subject Transaction with the Offeror on
the terms set forth in the Third Party Agreement.  If the Transferring Partner
does not complete the Subject Transaction within 90 days after the expiration of
the Exercise Period, the Transferring Partner shall be prohibited from
completing with Proposed Transaction without again complying with the terms of
this Section 8.3.

8.4           Mechanics of Transfer.  (a)    Any Person (other than a Partner)
who is the transferee of Partnership Interests pursuant to a Direct Transfer in
compliance with the terms and conditions of this Article VIII shall, in order to
validly effect the Direct Transfer in accordance with this Article VIII, agree
in writing to be bound by this Agreement (as modified to reflect any changes
that, in the determination of the Management Committee, may be necessary or
reasonably appropriate to give effect to such Direct Transfer and the addition
of such Person as a Partner) and, in doing so, shall be deemed to have: (i)
agreed to comply with and be bound by and to have executed this Agreement, (ii)
represented and warranted that such transferee has authority to enter into this
Agreement, (iii) appointed each General Partner attorney-in-fact to execute any
document that either of them may deem necessary or appropriate to be executed in
connection with such transfer, and (iv) made the consents and waivers contained
herein.

29


--------------------------------------------------------------------------------


(b)           Each distribution in respect of Partnership Interests shall be
paid by the Partnership, directly or through its agent, only to the Partner of
record.  Such payment shall constitute full payment and satisfaction of the
Partnership’s liability in respect of such payment, regardless of any claim of
any Person who may have an interest in such payment by reason of an assignment
or otherwise.

8.5           Further Restrictions on Transfer.  In addition to the other
limitations on Transfers set forth in this Article VIII and elsewhere in this
Agreement to the contrary, no Partner shall, and each Partner shall cause their
respective Affiliates not to, effect a Transfer of any Partnership Interest if
such Transfer would (a) violate the then applicable Federal and state securities
laws or rules and regulations of the Securities and Exchange Commission, any
state securities commission or any other governmental authorities with
jurisdiction over such transfer, (b) result in the Partnership being treated as
a corporation for Federal income tax purposes (including Section 7704 of the
Code) or being terminated under Section 708(b) of the Code, unless in the case
of a termination under Section 708(b) of the Code, such termination would not
have a material adverse effect on any non-transferring Partner’s present or
future allocable share of Partnership taxable income or loss with respect to its
Partnership Interest (also taking into account any recapture of credits) as
compared to its present or future allocable share of Partnership taxable income
or loss if there had not been such a termination, or (c) affect the
Partnership’s existence or qualification as a limited partnership under the
Partnership Act.

ARTICLE IX

ADMISSION OF PARTNERS

9.1           Admission of Additional Limited Partners.  A Person (other than
Great Lakes) who makes a Capital Contribution to the Partnership shall be
admitted to the Partnership as an Additional Limited Partner upon furnishing to
the Management Committee (a) acceptance, in form satisfactory to the Management
Committee, of all the terms and conditions of the Agreement and (b) such other
documents or instruments as may be required in order to effect his admission as
a Limited Partner, and such admission shall become effective on the date that
the Management Committee determines in its sole discretion that such conditions
have been satisfied and when any such admission is shown on the books and
records of the Partnership.

9.2           Admission of Additional General Partners.  The General Partners
may admit to the Partnership one or more additional General Partners at any time
and from time to time and shall establish the rights, powers and privileges of
such additional General Partners.

9.3           Admission of Successor General Partners.  A successor General
Partner selected pursuant to Section 10.1 shall be admitted to the Partnership
as a General Partner, effective immediately prior to the withdrawal of a General
Partner pursuant to Section 10.1.

9.4           Amendment of Agreement and of Certificate of Limited Partnership. 
For the admission to the Partnership of any additional or successor General
Partner (including in respect of a transfer of a General Partner Interest in
accordance with Article VIII), the General Partners shall take all steps
necessary and appropriate to prepare and file as soon as practical an amendment
of this Agreement and, if required by law, the Certificate of Limited
Partnership.

30


--------------------------------------------------------------------------------


ARTICLE X

WITHDRAWAL AND REMOVAL OF PARTNERS

10.1         Withdrawal of General Partners.  Each General Partner covenants and
agrees that, without the consent of the other General Partners, it will not
withdraw as a General Partner.  The foregoing notwithstanding, a Person will
cease to be a General Partner and will be deemed to have withdrawn as a General
Partner upon the occurrence of an Event of Withdrawal.  Upon the withdrawal by a
General Partner upon the occurrence of an Event of Withdrawal or otherwise in
violation of this Agreement, the Partnership shall terminate and dissolve unless
the remaining General Partners agree to continue the Partnership.  If the
remaining General Partners so agree, the Partnership shall be continued, without
dissolution, the withdrawing general partner shall not be entitled to receive
any distribution from the Partnership except as otherwise provided in Article
XI, the Partnership Interests of the withdrawing General Partner shall
immediately be converted into that of a Limited Partner, and all rights, powers
and privileges of the withdrawing General Partner under this Agreement shall be
vested in the remaining General Partners.  Prior to the effective date of such a
withdrawal, if any, the remaining General Partners may select a successor
General Partner to the withdrawing General Partner with such rights, powers and
privileges as designated by the remaining General Partner.  If a successor
General Partner is selected, it shall be admitted immediately prior to the
withdrawal of the withdrawing General Partner.  Upon withdrawal of the last
remaining General Partner, the Partnership shall be dissolved pursuant to
Section 11.1.

10.2         Removal of General Partners.  A General Partner may not be removed
by the other General Partners or the Limited Partners.

10.3         Withdrawal of Limited Partners.  No Limited Partner shall have any
right to withdraw from the Partnership; provided, however, that upon a permitted
transfer of a Limited Partnership Interest, such Limited Partner shall cease to
be a Limited Partner with respect to the Partnership Interest so transferred. 
No Limited Partner shall be entitled to the return of its Capital Contribution,
except to the extent, if any, that distributions made pursuant to this Agreement
or upon termination of the Partnership may be considered as such by law and then
only to the extent provided for in this Agreement.

10.4         Liability of Withdrawing Partner.  A Partner who has withdrawn from
the Partnership shall remain liable for all of its obligations or liabilities as
of the date of withdrawal whether known or unknown or fixed or contingent at
that time.

ARTICLE XI

DISSOLUTION AND LIQUIDATION

11.1         Dissolution.  Except as otherwise provided below, the Partnership
shall not be dissolved by the admission of Additional Limited Partners or
Substituted Limited Partners, by the admission of additional General Partners or
successor General Partners or by the removal of a General Partner in accordance
with the terms of this Agreement.  The Partnership shall dissolve, and its
affairs shall be wound up, upon:

31


--------------------------------------------------------------------------------


(a)           the expiration of its term as provided in Section 1.6;

(b)           the withdrawal with respect to the last remaining General Partner
or the withdrawal of a General Partner as provided in Section 10.1, unless the
remaining General Partners agree to continue the Partnership, provided that the
Partnership shall not be dissolved and shall not be required to be wound up by
reason of such withdrawal if, within 90 days after the withdrawal all remaining
Partners agree in writing to continue the business of the Partnership; or

(c)           an election to dissolve the Partnership by the General Partners.

11.2         Winding Up and Liquidation.  Upon the dissolution of the
Partnership, the Management Committee shall continue to exercise its powers
under this Agreement for the purpose of winding up the business of tie
Partnership and liquidating its assets in an orderly manner, but the Partnership
shall engage in no new business during the period of such winding up.

(a)           The assets of the Partnership remaining after the payment, or
provision for payment, of all the liabilities of the Partnership shall be
distributed to the Partners in accordance with the positive balances in their
respective Capital Accounts, after taking all adjustments to Capital Accounts
for all periods, provided, however, that if the Capital Accounts of the
Partners, as adjusted for all periods, are not in the ratio of the Percentage
Interests of the Partners, then first to such Partners to cause the Capital
Accounts to be in such Percentage Interests.

(b)           No termination or dissolution of the Partnership shall relieve a
Partner from any obligation accruing or accrued to the date of such termination
or dissolution.

11.3         Cancellation of Certificate of Limited Partnership.  Upon the
completion of the distribution Partnership property as provided in Section 11.2,
the Partnership shall be terminated, and the Management Committee (or the
General Partners and Limited Partners if necessary) shall cause the cancellation
of the Certificate of Limited Partnership and all qualifications of the
Partnership as a foreign limited partnership in jurisdictions other than the
State of Delaware and shall take such other actions as may be necessary to
terminate the Partnership.

11.4         Return of Capital.  Upon dissolution of the Partnership, the
General Partners shall contribute to the Partnership an amount equal to the
lesser of: (i) any deficit balances in their Capital Accounts; or (ii) the
excess of 1.01% of the sum of the cash amount and Net Agreed Value of all
Capital Contributions of the Limited Partners as limited partners of the
Partnership over the sum of the cash amount and the Net Agreed Value of all
Capital Contributions previously contributed by the General Partners as general
partners of the Partnership.  Other than as provided in the preceding sentence,
no General Partner shall be personally liable for the return of the Capital
Contributions of the Limited Partners, or any portion thereof, it being
expressly understood that (x) any such return shall be made solely from
Partnership assets and (y) neither a deficit in a Partner’s Capital Account, nor
the General Partners’ obligation to contribute amounts to the Partnership
pursuant to this Section 11.4, shall constitute a Partnership asset.

32


--------------------------------------------------------------------------------


11.5         Waiver of Partition.  Each Partner hereby waives any right to
partition of the Partnership property.

11.6         Continuance of Partnership.  If, notwithstanding Section 11.1 of
this Agreement, the Partnership is at any time deemed by operation of law and
other than pursuant to Section 10.1 or 10.2 to be dissolved, each of the
Partners hereby covenants and agrees with the other Partners as follows:

(a)           The business and affairs of the Partnership shall continue without
interruption and be carried out by a new limited partnership (the “Successor
Partnership”);

(b)           The General Partners and Limited Partner(s) of the Successor
Partnership shall be the Persons who were General Partners and Limited
Partner(s) respectively, hereunder at the time of such dissolution;

(c)           The Successor Partnership and the Partners thereof shall be
governed by the terms of this Agreement as if the Successor Partnership were the
Partnership;

(d)           Each of the Partners covenants and agrees to execute such further
agreements, including (without limitation) notes, novations and accommodations,
as may be necessary to continue the business of the Partnership and to protect
and perfect any lien or security interest granted by the Partnership;

(e)           Each of the Partners waives and releases, to the full extent it
may lawfully do so, all rights to a winding up or liquidation of the business of
the Partnership, notwithstanding that the dissolution of the Partnership may be
caused wrongfully or otherwise in contravention of this Agreement by such
Partner or any other Partner, and further notwithstanding that, at the time of
such dissolution, such Partner shall be, or be deemed to be or thereby become, a
withdrawing Partner pursuant to this Agreement; and

(f)            As used in this Section 11.6, the term “Partnership,” at any
point in time, shall mean the Partnership originally formed pursuant to this
Agreement or the Successor Partnership which at such time is continuing the
business and affairs of the Partnership originally so formed.

11.7         Termination Subject to Natural Gas Act.  The right and power to
terminate the Partnership shall at all times be subject to the obligations and
duties of the Partnership as a “natural gas company” under the Natural Gas Act
or any successor or parallel statutes and the jurisdiction of the FERC
thereunder, and no termination shall be effected unless all provisions of such
Act shall have been complied with and any transfer of the Partnership’s business
and assets, including all certificates of public convenience and necessity
issued under such Act, shall have been validly consummated or abandoned under
the provisions of such Act and other applicable law.

33


--------------------------------------------------------------------------------


ARTICLE XII

AMENDMENT OF PARTNERSHIP AGREEMENT;
MEETINGS; RECORD DATE

12.1         Amendments to be Adopted Solely by the General Partners.  The
General Partners through the Management Committee, without the consent of any
Partner, may amend any provision of this Agreement, and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect or effectuate:

(a)           a change in the name of the Partnership; the location of the
principal place of business of the Partnership; the registered office of the
Partnership in the State of Delaware or the registered agent for service of
process on the Partnership in the State of Delaware;

(b)           the continuance of the Partnership in accordance with the
provisions of this Agreement;

(c)           any necessary or appropriate changes to satisfy any requirements
or conditions of applicable law;

(d)           any changes required, contemplated or expressly permitted by this
Agreement;

(e)           the admission, substitution, removal or withdrawal of Partners in
accordance with this Agreement;

(f)            the cure of any ambiguity, or the correction or supplementation
of any provision of this agreement which may be inconsistent with any other
provision herein, or the correction of any stenographic or clerical errors or
omissions in order that this Agreement shall accurately reflect the agreement
among the Partners;

(g)           a change that the General Partners in their sole discretion have
determined to be reasonable and necessary or appropriate to qualify or continue
the qualification of the Partnership as a limited partnership or a partnership
in which the Limited Partners have limited liability under the laws of any state
or that is necessary or advisable in the opinion of the General Partners to
ensure that the Partnership will not be treated as an association taxable as a
corporation for Federal income tax purposes;

(h)           a change (i) that in the sole discretion of the General Partners
does not adversely affect the other Partners in any material respect, (ii) that
is necessary or desirable to satisfy any requirements, conditions or guidelines
contained in any opinion, directive, order, ruling or regulation of any Federal
or state agency or judicial authority or contained in any Federal or state
statute or that is necessary or desirable to facilitate the registration of any
of the securities of the Partnership under the Securities Act of 1933, or comply
with any rule, regulation, guideline or requirement of any securities exchange
on which such securities are or will be listed for trading, compliance with any
of which the

34


--------------------------------------------------------------------------------


General Partners deem to be in the best interests of the Partnership and the
other Partners, or (iii) that is required or contemplated by this Agreement;

(i)            an amendment that is necessary, in the opinion of counsel to the
Partnership, to prevent the Partnership, any General Partner or any equity
holder, director, officer or employee of a General Partner from in any manner
being subjected to the provisions of the Investment Company Act of 1940, as
amended, the Investment Advisers Act of 1940, as amended, or “plan asset”
regulations adopted under the Employee Retirement Income Security Act of 1974,
as amended, whether or not substantially similar to plan asset regulations
currently applied or proposed by the United States Department of Labor;

(j)            an amendment that in the sole discretion of the General Partners
is necessary or desirable in connection with additional Capital Contributions
made by the General Partners or the issuance of any class or series of
Partnership Interests pursuant to Section 3.2;

(k)           any amendment described in Section 9.5; or

(l)            any other amendments similar to the foregoing.

Any Person (including the Partnership or any Partner) seeking legal or equitable
relief concerning any such amendment by the General Partners shall have the
burden of proving by clear and convincing evidence that the amendment falls
outside the scope of the foregoing provisions of this Section 12.1.

12.2         Amendment Procedures.  Except as provided in Section 9.5, all
amendments to this Agreement shall be made in accordance with the following
requirements.  Amendments of this Agreement may be proposed only by the General
Partners.  If an amendment is proposed, the General Partners shall seek the
written consent of a Majority Interest or call a meeting of the Limited Partners
to consider and vote on the proposed amendment.  A proposed amendment shall be
effective upon its approval by a Majority Interest.  The General Partners shall
notify all Partners upon final adoption of any proposed amendment.

ARTICLE XIII

DISPUTE RESOLUTION

13.1         Agreement to Arbitrate.  In the event that any dispute, difference
or question arises between any Partners as to the meaning or interpretation of
any provision of this Agreement or as to the performance of a Partner of its
obligations hereunder, whether before or after the termination of this
Agreement, and upon which such Partners cannot agree, then every such dispute,
difference or question shall be referred to arbitration in accordance with the
provisions of Section 13.2.  No action may be brought by any Partner with
respect to any such matter but the same shall be determined only by arbitration.

13.2         Procedure.  If any Partner wishes to submit a dispute, difference
or question to arbitration as provided in Section 13.2, it shall do so by giving
notice of arbitration to the other

35


--------------------------------------------------------------------------------


Partners, setting out in such notice the dispute, difference or question to be
determined by arbitration.  Upon receipt of such notice by the other Partners,
the Partners party to the dispute (the “Disputing Partners”) shall proceed to
appoint a single arbitrator (the “Arbitrator”).  If the Disputing Partners do
not agree on the appointment of a single arbitrator within 20 days after the
receipt of notice of arbitration by the Disputing Partner(s) to whom such notice
is given, or within such greater period as the Disputing Partners may agree in
writing, any Disputing Partner may appoint an arbitrator and give notice to the
other Disputing Partner(s) of the appointment of such arbitrator.  The Disputing
Partner receiving such notice within 20 days thereafter shall appoint a second
arbitrator; if such party fails to name a second arbitrator within the said
period of 20 days, a second arbitrator may be appointed by the first Disputing
Partner.  The two arbitrators so appointed shall appoint a third arbitrator.  If
the two arbitrators are unable to agree as to the third arbitrator, any of the
Disputing Partners may request the Chief Justice of the Ontario Court of
Justice, General Division or the Senior Federal District Judge of the United
States District Court, Eastern District of Michigan, to appoint a third
arbitrator and the person so appointed by the Chief Justice of the Ontario Court
of Justice, General Division or by the Senior Federal District Judge of the
United States District Court, Eastern District of Michigan, shall be the third
arbitrator (in such case, such panel of three arbitrators shall be the
“Arbitrator”).  The decision of the Arbitrator shall be final and binding, and
the Partners agree that judgment on the Arbitrator’s award may be entered by any
circuit court of the State of Michigan or by any other court of competent
jurisdiction.  Except as otherwise provided herein or required by law, the
arbitration shall be conducted under the rules of the American Arbitration
Association.

ARTICLE XIV

GENERAL PROVISIONS

14.1         Notices.  Notice to all Partners shall be deemed to be notice to
the Partnership.  If any Partner receives a notice to or on behalf of the
Partnership, such Partner shall immediately transmit such notice to all
Partners.  Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given upon
hand delivery or on the first business day following delivery to a nationally
recognized United States or Canadian overnight courier service, fee prepaid,
return receipt or other confirmation of delivery requested, or on the third
business day following delivery to the United States or Canadian Postal Service
as certified or registered mail return receipt requested, postage prepaid, if
addressed to the Partnership and each Partner at the addresses set forth below,
or when telecopied or sent by facsimile transmission to the numbers designated
in writing by each Partner to be followed within three (3) business days by
delivery of written copy of such communication:

(a)           To each of the Partners at the address as shown in the records of
the Partnership or at such other address as may be designated from time to time
by any Partner by written notice to each other Partner and the Partnership; and

(b)           To the Partnership at its principal office or such other address
as may be designated from time to time by written notice to each of the
Partners.  Any Partner may request that copies of notices be given to any
Affiliate at such address designated by such Partner by written notice to each
other Partner and to the Partnership, provided that any

36


--------------------------------------------------------------------------------


failure to give such notice shall not affect the validity of any notice given to
any Partner or the Partnership in accordance with this Section 14.1.  Each of
the Partners agrees to give such notice to any such Affiliate.

14.2         Further Assurances.  Each of the Partners agrees to execute and
deliver all such other and additional instruments and documents and to do such
other acts and things as may be reasonably necessary more fully to effectuate
this Partnership and carry on the Partnership business in accordance with this
Agreement.

14.3         Applicable Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware without regard
to the principles of conflicts of laws.  In the event that any provision of this
Agreement shall be deemed to conflict with any provision of the Partnership Act,
the provisions of the Partnership Act shall, to the extent required by the
Partnership Act, be controlling.

14.4         Counterparts.  This Agreement may be executed in counterparts
(including counterparts provided for the execution by an Additional Partner),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

14.5         Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

14.6         Waiver.  No waiver by any Person of any default by any Partner or
Partners in the performance of any provision, condition or requirement herein
shall be deemed to be a waiver of, or in any manner release the said Partner or
Partners from performance of any other provision, condition or requirement
herein; nor shall such waiver be deemed to be a waiver of, or in any manner a
release of, said Partner or Partners from future performance of the same
provision, condition or requirement.  Any delay or omission of any Partner to
exercise any right hereunder shall not impair the exercise of any such right, or
any like right, accruing to it thereafter.  No waiver of a right created by this
Agreement by one or more Partners shall constitute a waiver of such right by the
other Partners except as may otherwise be required by law with respect to
Persons not parties hereto.  The failure of one or more Partners to perform its
or their obligations hereunder shall not release the other Partners from the
performance of such obligations.

14.7         Laws and Regulatory Bodies.  This Agreement and the obligations of
the Partners hereunder are subject to all applicable laws, rules, orders and
regulations of governmental authorities having jurisdiction and, in the event of
conflict, such laws, rules, orders and regulations of governmental authorities
having jurisdiction shall control.

14.8         Section Numbers.  Unless otherwise indicated, references to section
numbers are to sections of this Agreement.

14.9         References to Money.  All references in this Agreement to, and
transactions hereunder in, money shall be to or in Dollars of the United States
of America.

14.10       Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in force in all

37


--------------------------------------------------------------------------------


other respects.  Should any provision of this Agreement be or become ineffective
because of changes in applicable laws or interpretations thereof, should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by law.

14.11       Third Persons.  Except as expressly provided in this Agreement,
nothing herein expressed or implied is intended or shall be construed to confer
upon or to give any Person not a party hereto any rights or remedies under or by
reason of this Agreement.

14.12       Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

14.13       Integration.  This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

14.14       Survival.  All indemnities and reimbursement obligations made
pursuant to this Agreement shall survive dissolution and liquidation of the
Partnership until expiration of the longest applicable statute of limitations
(including extensions and waivers) with respect to the matter for which a party
would be entitled to be indemnified or reimbursed, as the case may be.

*        *        *

38


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Partners have caused this Agreement to be executed by
their respective duly authorized officers as of February 22, 2007.

TRANSCANADA GL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald L. Cook

 

 

 

 

 

By:

/s/ Donald J. DeGrandis

 

 

 

 

 

TC GL INTERMEDIATE LIMITED
PARTNERSHIP, by its general partner, TC
PIPELINES GP INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald L. Cook

 

 

 

 

 

By:

/s/ Donald J. DeGrandis

 

 

 

 

 

 

 

 

GREAT LAKES GAS TRANSMISSION
COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Lee G. Hobbs

 

 

 

 

 

By:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

PERCENTAGE INTERESTS

Partner

 

Percentage Interest

 

 

 

 

 

TransCanada GL, Inc.

 

46.45

%

 

 

 

 

TC GL Intermediate Limited Partnership

 

46.45

%

 

 

 

 

Great Lakes Gas Transmission Company

 

7.10

%

 


--------------------------------------------------------------------------------